DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgement is made to Applicant’s claim to priority to Nation Stage Application PCT/IB2017/055562 filed September 14, 2017 and to Foreign Application IT201600093878 filed September 19, 2016

Status of Claims
This Office Action is responsive to the amendment filed on January 18, 2021. As directed by the amendment: claims 1-2, 9-11, 13, 16-17, and 23 have been amended; claims 14-15 have been cancelled. Thus, claims 1-2, 6-13, 16-18 and 23 are presently pending in this application.
Applicant has addressed the previous issues regarding the information disclosure statement filed October 15, 2018 and, therefore, issue regarding the lack of a legible copy of foreign patent EP1799289A1 has been resolved. The previous claim objections have been obviated by Applicant’s amendments to claims 1 16, 17, and 23. Applicant’s cancelling of claim 14 obviate the previous drawing objections and are hereby withdrawn. Claim 23 was previously rejected under 35 U.S.C. 101 as being directed to or encompassing a human organism. Applicant’s amendment to claim 23 obviate the previous rejections under 35 U.S.C. 101. Claim 2 was previously rejected under 35 U.S.C. 112(a). Applicant’s amendment to claim 2 obviate previous rejections under 35 U.S.C. 112(a). Claims 9, 10, and 16, and claim 23 by dependence, were previously rejected under 35 U.S.C. 112(a). Applicant’s amendment to claim 9 obviate the previous rejections under 35 U.S.C. 112(a). Claims 2 and 13 were previously rejected under 35 U.S.C. 112(b) as being indefinite. Applicant’s amendment to claims 2 and 13 obviate the previous rejections under 35 U.S.C. 112(b). 
Claims 1, 6, 11, and 14-15 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cossi et al. (U.S. Pub. No. 2007/0245151). Claims 2, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cossi et al.. Claims 7-8 and 18 were previously objected to as being dependent upon a rejected base claim. No art rejection was previously made for claims 9-10, 13, 16, and 23. 
Applicant’s amendments, along with Examiner’s amendments, shown below, overcome the prior art of record and place the application in condition for allowance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Mercanti on August 11, 2021.

The application has been amended as follows: 
Claim 1 currently recites "wherein the inhaler further includes", ln 19 shall now read --and--.
 
Claim 2 currently recites "wherein the longitudinal axis in the horizontal oriented flow", ln 1-2 shall now read --wherein the longitudinal axis of the horizontal oriented flow--
 
Claim 10 currently recites "from the top of the wall towards", ln 4 shall now read --from a top of the peripheral wall towards --
 
Claim 16 currently recites "with the longitudinal midplane", ln 7-8 shall now read --with the vertical longitudinal midplane--.
 
Claim 18 currently recites "the top of the upper duct", ln 2 shall now read --a top of the upper duct--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art of record Cossi et al. (U.S. Pub. No. 2007/0245151; hereinafter: “Cossi”) discloses a disposable monodose inhaler for 

    PNG
    media_image1.png
    386
    661
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 2 of Cossi.


    PNG
    media_image2.png
    432
    539
    media_image2.png
    Greyscale
 
Figure B, Adapted from Figure 6 of Cossi.


Prior art of record Fraser et al. (U.S. Pub. No. 2019/0150520) and Pera et al. (U.S. Patent No. 5,669,378) alone or in combination fail to remedy the deficiencies of Cossi. 
Therefore, independent claim 1 and dependent claims 2, 6-13, 16-18, and 23 are rendered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/ELLIOT S RUDDIE/Examiner, Art Unit 3785